Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Response to Arguments
In communications filed on 3/17/2022, claims 9, 11-17, 19-20, 22-25, 27-31 are presented for examination. Claims 9, 17, 20, and 25 are independent.
Amended claim(s): 9, 17, 20, and 25.
New claim(s): 30 and 31.
Applicants’ arguments, see Applicant Arguments/Remarks filed 3/17/22, with respect to claim(s) rejected under prior art have been fully considered and are persuasive in view of amendments to the claims. The rejection is withdrawn. 

Allowable Subject Matter
Claims 9, 11-17, 19-20, 22-25, 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: "in a case where the storage has not registered the unique information of the mobile terminal the communication device transmits connection request to the mobile terminal after receiving the unique information when the switch is switched to the first position, and does not establish the bidirectional communication with the mobile terminal when the switch is switched to the second position, thereby to allow an operator of the working machine to determine timing when the communication device accepts the unique information of the mobile terminal to be registered, based on whether the switch is switched to the first position or the second position" in combination with other limitations not taught by prior art taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432